DETAILED ACTION
This final office action is responsive to applicant’s amendment of application 16/263,734 as filed on 03/07/2022 in which claims 1, 3, 11 and 16 are amended.
Claims 1 - 20 are currently pending and under examination, of which claims 1, 11, and 16 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner thanks applicant and attorney for response 03/07/2022 and interview 05/04/2022 to discuss the claimed invention. Issues remaining pertain to eligibility under §101 abstract idea and obviousness under §103, both of which are further detailed below.
Applicant’s amendments to independent claims 1, 11, and 16 and remarks dated 03/07/2022 addressing the non-statutory subject matter rejection under 35 U.S.C. 101 of claims 1-20 has been fully considered and are not presently sufficient to overcome eligibility guidance. The rejection is maintained with the following response to remarks.
Applicant traverses eligibility particularly emphasizing the combination of limitations, such that the complexity or intricacy of the claimed invention satisfies eligibility requirements. However, the examiner respectfully disagrees. The combination of limitations is necessarily an inquiry into the composition of individual elements, albeit in combination, without improperly incorporating language that has no nexus with the claim. Speculating as to the merits does not place a claim in condition, as the claim is evaluated to substantively stand on its own. In consideration of eligibility, examiner has adhered to the requisite guidance set forth under MPEP 2106 and a detailed rejection has been updated to reflect the present status of claims per below. The claims in this case, under the broadest reasonable interpretation, are considered an abstract idea under the enumerated grouping of mental processes which includes evaluation steps. Additional elements are specifically addressed, amounting to general computer elements and with a post-solutionary activity of displayed indicators. The combination of said elements principally points to feature analysis. While such feature analysis is claimed to comprise “constraints associated with one or more values and relationships” to summarize model performance with explanations of the model, the limitations and functionality is too broad to convey a particular complexity or intricacy that precludes the limitations from being performed in the mind. Even when read in light of the specification, there is no statistical formulation that supports or distills the combination of elements into a particular transformation that would support such complexity. Rather, language further recites new limitations of feature selection to compare feature-wise influence and perform risk analysis. The feature selection is a hand-crafted design choice under BRI and risk is simply a scoring, e.g., 1-10 scale for features ranked against each other. In the art, this is simply called marginal contribution which is the inherent functionality of a Shapley feature as is found pervasive in the art. Accordingly, there is no improvement because Shapley feature is not an improvement over Shapley feature (SHAP) as any skilled artisan will attest to. A clear example is, for instance, Datta et al., US Pub No 20180121817A1 at [0099] illustrated Figs 2-3, 10. Consideration of the elements in combination does not add anything which is not already addressed. In view of the foregoing, the above supports rejection under 35 U.S.C. 101 which is maintained.
Applicant’s remarks dated 03/07/2022 regarding the prior art have been considered together with the amendment. New art is identified to teach the amended limitation in consideration of present claim status. A detailed rejection follows.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth under MPEP 2106. The response to remarks above is incorporated herein.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories. Claims 1-10 recite a method/process, claims 11-15 recite a system/machine, and claims 16-20 recite a computer program product/article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall within the enumerated grouping of abstract idea being “Mental Processes”, but for the recitation of generic computer components. In particular, claims recite:  
“analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints” 
(mental process, evaluation)
“in response to further analyzing the one or more features and the training data based on at least one of a model-dependent approach or a model-independent approach, providing at least one or more of: a global explanation about the machine learning model or a local explanation about a given prediction instance”
(mental process, evaluation and judgment/opinion)
“selecting at least one feature and at least another feature in the one or more features and comparing the selected features to determine an influence of each of the selected features on one or more result values generated in response to performing the risk analysis or risk prediction”
(mental process, observation and evaluation)
“configuring at least one of: the selected features, one or more constraints associated with the selected features, and one or more values associated with the selected features, and generating, based on the configuring, a new risk analysis or risk prediction”
(mental process, evaluation)

The claim amounts to feature analysis feedback, this is sometimes referred to as xAI/causal learning. Such an idea may include functionality as human-in-the-loop. For example, a model runs an iteration that attributes its output to some factor and the human subsequently adjusts its control knobs (features and parameters). Despite the specification’s eager disavowal of pen and paper or mental processes [0004], no specific transformation is presented that precludes performance of the mind or the use of template. Prior arts are noted which describe functionality as “highly questionable” (Mittelstadt [P.283 Sect3.3]) and “very subjective” (Hongegger [P.21]) among others. In view of the foregoing, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated into the judicial exception because the additional elements are as follows: 
“displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model’s performance or efficacy”
“computer-implemented”: “processor”, “machine-readable medium storing instructions”
These are considered general purpose computer. It is important to note that a general purpose computer that applies the judicial exception, such an abstract idea, by use of conventional computer functions does not qualify as a particular machine per MPEP 2106.05(b). These elements are recited at a level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components per MPEP 2106.05(f). Further, the fact that certain elements are displayed/visually indicated is an insignificant post-solutionary activity MPEP 2106.05(g). Displaying indicators as a visual output does not amount to a leap of inventiveness in rendering eligibility, nor does the training which simply provides for the model’s summary of performance based on the analyzed features (i.e., no specified parameterization, hence model-independent). The claim makes use of language that really has no meaningful limit to the scope such as alternatives of local or global, and model-dependent or model-independent which amounts to a catch-all. Substantive elements of the claim relate to feature analysis for models which is the abstract idea.
In the search for a practical application, the claims as amended include additional elements to include feature selection so as to compare feature-wise influence on result and performing risk analysis or risk prediction. The risk prediction or risk analysis is akin to scoring of features which may be performed within the mind as a mental process or template and is thus part of the abstract idea. Feature selection, under the broadest reasonable interpretation, is a hand-crafted design choice. Considering the functionality in light of the specification, the specification goes as far as to disavow example use case [0025], and disavow the importance of technical detail [0020]. To be abundantly clear, it is the technical detail that supports eligibility. If claim language provides only a results-oriented solution, with insufficient detail for how a computer accomplishes it, then the claim does not provide an inventive concept. It is this level technical detail that resolves purported improvement. If improvement is immeasurable than it cannot be a basis for rendering eligibility. Consideration the additional claim elements does not render eligibility by way of practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—as already noted above, the elements of the claim are identified with respect to MPEP 2106.05 which does not amount to significantly more. Particularly, the displayed visual indicator is post-solutionary activity and meaningful limitation is not distilled through any specific transformation to serve as the basis for improvement to the functioning of a computer. Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation. Recent court findings have maintained a finding of failure to improve the functioning of a computer, see Simio, LLC. v. FlexSim Software Products, Inc., (Fed. Cir. 2020).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 11 and 16, which recite a system and a computer program product, respectively, as well as to dependent claims 2-10, 12-15 and 17-20. The claims are not patent eligible.
Dependent claims 2, 12 and 17 disclose “the global explanation provides general information”. Not only is “general information” overtly abstract, but the global explanation is not even required as the independent claim discloses local in the alternative (i.e., contingent limitation).
Dependent claims 3, 13 and 18 disclose feature importance of a model. How exactly is the feature “important” so as not to be subjective? This is also a contingent limitation, and is considered to be part of the abstract idea, feature engineering.
Dependent claims 4 and 19 discloses local explanation as a prediction instance. This is part of the causal learning and describes local as an instance which appears to be inherent since there is no indication of something being not an instance, let alone clear language for delineating data points such as a hyperplane or cluster outliers. No significance is indicated that instance provides meaningful limitation.
Dependent claims 5, 15 and 20 disclose execution slices which appear not just abstract but treading into the territory of insolubly ambiguous and are only twice mentioned in the specification by merely repeating language of the claim. The list of alternatives (features, constraints, values or variable correlations) covers seemingly anything. Accordingly, no meaningful limitation is disclosed.
Dependent claims 6-10 depend from claim 5 and claim 14 repeats functionality of claims 6-8. The deficiency stemming from language of claim 5 carries forward to these claims equally. These claims further disclose the abstract idea of feature engineering for causal learning. This includes threshold, tuning, and codified reasons for causal explanation. The threshold and tuning may be user-defined as a design choice, and the reason codes are extra-solutionary without evidence of improvement.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Merrill et al., US PG Pub No 20190378210A1, hereinafter Merrill, as evidenced by Provisional 62/682,714 (see PTO-892 attached Provisional as NPL) in view of 
Casalicchio et al., “Visualizing the Feature Importance for Black Box Models”, hereinafter Casalicchio, (arXiv: 1804.06620v3), and further in view of 
Yoon et al., “INVASE: Instance-wise Variable Selection using Neural Networks” (anonymous authors, ICLR see appended bibliographic data) hereinafter Yoon.
With respect to claim 1, Merrill teaches: 
	A computer-implemented method for providing insights about a machine learning model {Merrill [0002] “systems and methods for providing model explainability information for a machine learning model”}, wherein the machine learning model is trained, during a training phase, to learn patterns to correctly classify input data associated with risk analysis or risk prediction {Merrill (ZestFinance) [0158] “credit-risk classifications of borrowers” and/or [0069] “credit risk model” comprises [0122] “selecting a reference population from training data”}, the method comprising: 
analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints {Merrill [Claim 1] “generating a SHAP (SHapley Additive exPlanation) value for the corresponding feature” supported per equations [0041], [0117], [0217] equations described throughout which provide for claimed “constraints associated with one or more values and relationships”. The rationale is [0022] “feature importance analysis will indicate bankruptcies”. See also [0048] “each feature being introduced into a conditional expectation” and [0169] “attributing the partial derivative to the individual features”}; 
displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficacy {Merrill [0190-92] describes “displaying the identified features and their decomposition in a form similar to the table presented in Fig. 3” illustrated with respect to Model A, and non-limited to “displaying partial dependence plots for identified variables, heat maps, and other visualizations on a display device”. See also [0020-21] “monitor model performance… model performance, as judged by an appropriate accuracy metric” and [0055] “retrain the model (of the modelling system 110) with the given set of features, and iterating over the Shapley summation” again [0192]. While the table of Fig. 3 does not expressly list accuracy, it is fairly suggested regarding column of “Importance” for identified feature variables (for model training) and with language of “a form similar to the table” for the purpose of monitoring model performance}; 
in response to further analyzing the one or more features and the training data based on at least one of a model-dependent approach or a model-independent approach {Merrill discloses [0129] “either of non-differentiable or differentiable model” corresponding to model dependent/independent. For example, [0062] “black box” and/or ensemble/mixture of models [0171] both diff & non-diff. The functionality of “in response to” indicates causal model explanation e.g. [0201] “pairwise comparisons” and/or sequential refinement [0211] “in the case of feature importance, a rank stability measure, e.g., how much has a rank re-sorted from one iteration to the next”}, 
However, Merrill does not expressly disclose global/local.
Casalicchio teaches: 
providing at least one or more of: a global explanation about the machine learning model or a local explanation about a given prediction instance {Casalicchio [P.6-7 Sect.4] discloses local and global permutation-based feature importance (PFI) particularly Eq. (9) which computes global from local levels to resolve the importance of a model’s feature and where pointwise evaluation is computed over i-th instance for individual conditional importance (ICI) and partial importance (PI). See Figs 3, 5, [Abstract]}.
	Casalicchio is directed to interpretability of machine learning models and visualizing features thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to resolve local/global feature importance as disclosed by Casalicchio in combination with Merrill’s retraining/iterative process for the motivation to “provide visualizations for local and global PFI, which illustrate how changes in the considered feature affect model performance” (Casalicchio [P.2 ¶3]).
	Merrill further teaches marginal contribution, sampling, indexed features and subsets.
However, Merrill and Casalicchio do not extensively detail “feature selection” as claimed.
	Yoon teaches:
selecting at least one feature and at least another feature in the one or more features and comparing the selected features to determine an influence of each of the selected features on one or more result values generated in response to performing the risk analysis or risk prediction {Yoon per [P.1 Sect.1 ¶1] “we propose a novel instance-wise feature selection method, INVASE (Instance-wise VAriable SElection), which attempts to learn which subset of the features is relevant for each sample” illustrated Fig 1 architecture [P.5] and algorithm [P.6], noting also Table 6 [P.13] comparison to Shapley. The feature selection to comprise “and at least another feature” is illustrated as element-wise product and detailed by Alg.1 [P.6] which evaluates mini-batch/subset using loss function with selector network, e.g. (x,s) parameterizing of θ is determining influence and where risk prediction corresponds to “probability for selecting each feature” [P.4 Sect3.2]}; and 
	configuring at least one of: the selected features, one or more constraints associated with the selected features, and one or more values associated with the selected features, and generating, based on the configuring, a new risk analysis or risk prediction {Yoon Fig 1 further discloses per [P.5] “update the selector network… update each of S’θ, fф and fϒ iteratively using stochastic gradient descent” emphasis iterative SGD of feature selection S’θ network produces a new prediction at each iteration, hence [P.4 Sect3.2] “probability with which we select the ith feature” and noting vector representations. A constraint may be, e.g., Kullback-Leibler (KL) divergence and/or normalization (l2-norm, l0-norm) see [P.3 Sect2.1]. The modeling and data are described as generative/synthetic [P.6 Sect4.1.1]. Additionally, Yoon discloses natural extension to time-series [P.2 ¶1] and regression [P.13 ¶1]}.
	Yoon is directed to predictive model explaining thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use feature selection as disclosed by Yoon in combination for the motivation “to learn which subset of the features is relevant for each sample, allowing us to display the minimal information required to explain each prediction and also to reduce overfitting” and where “INVASE significantly outperforms state-of-the-art benchmarks” (Yoon [P.1 Sect.1 ¶1], [Abstract]).

With respect to claim 2, the combination of Merrill, Casalicchio and Yoon teaches the method of claim 1, wherein 
	the global explanation provides general information about one or more functionalities of the machine learning model and at least one of a visualization that summarizes the machine learning model's global behavior with respect to the one or more features, or an identification of a first set of features that are influential in generating one or more identifiable outcomes {Casalicchio [P.5] “The larger the value of PFIS, …, and the more important we deem the feature set S” subscript S is feature set identified for importance of modeling outcome. The PFI is computed per Eq (9) global PFIS. Further, visualizations that summarize the model are provided Figs 3 and 5-6}. Motivation for the combination is the same as set forth in claim 1, with limitation further describing the teaching of Casalicchio.

With respect to claim 3, the combination of Merrill, Casalicchio and Yoon teaches the method of claim 1, wherein 
the model-dependent approach takes into consideration unique properties of the machine learning model, including a feature's importance to the machine learning's operation to correctly perform a prediction based on the input data {Merrill [0131] “a feature’s importance is quantified with respect to a model” disclosure replete with feature importance}.

With respect to claim 4, the combination of Merrill, Casalicchio and Yoon teaches the method of claim 1, wherein 
	the local explanation provides one or more predictions performed by the machine learning model in one or more instances {Casalicchio [P.6-7] “local feature importance of the i-th observation… It is estimated by PFIS(i)” observation/instance i, described [P.3] “prediction of the i-th observation”}. Motivation for the combination is the same as set forth in claim 1, with limitation further describing the teaching of Casalicchio.

With respect to claim 11, the rejection of claim 1 is incorporated. Merrill teaches: 
	A system for providing insights about a machine learning model, wherein the machine learning model is trained, during a training phase, to learn patterns to correctly classify input data associated with risk analysis or risk prediction {Merrill Fig 4 system to [0012] “explain results generated by machine learning systems” comprises [0055] “retrain the model (of the modelling system 110) with the given set of features, and iterating over the Shapley” for [0158] “credit-risk classifications of borrowers” again [0175] “classification problems (e.g., probably of loan default, p∈[0,1])”}, the system comprising: 
	at least one programmable processor {Merrill Fig 4:401A-401N Processors}; and 
	a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations {Merrill [0238-39] “Machine-executable instructions in software… loaded into memory” or “any suitable dedicated hardware or hardware/firmware combination”} comprising: 
	The remainder of this claim is rejected for the same rationale as claim 1. 

Claims 12-13 are rejected for the same rationale as claim 2-3, respectively.

With respect to claim 16, the rejection of claim 1 is incorporated. Merrill teaches: 
	A computer program product for providing insights about a machine learning model, wherein the machine learning model is trained, during a training phase, to learn patterns to correctly classify input data associated with risk analysis or risk prediction, the computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations {Merrill Fig 4 comprising [0238-39] “Machine-executable instructions in software… loaded into memory” or “any suitable dedicated hardware or hardware/firmware combination”} comprising: 
	The remainder of this claim is rejected for the same rationale as claims 1/11. 

Claims 17-19 are rejected for the same rationale as claims 2-4, respectively.

Claims 5-10, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill, Casalicchio and Yoon in view of: 
Plumb et al., “Model Agnostic Supervised Local Explanations”, hereinafter Plumb (CMU NeurIPS, grants DARPA/NSF, arXiv: 1807.02910v3).
With respect to claim 5, the combination of Merrill and Casalicchio teaches the method of claim 4, wherein 
	a first instance from the one or more instances comprises one or more execution slices in which at least one or more of the machine learning model's features, constraints, values or variable correlations are identified and tracked for the purpose of understanding how the machine learning model derives a prediction in the first instance {Casalicchio Fig 5 illustrates identified/tracked features (symbol φ, shaded) with test sample against model mean squared error MSE. See related Figs 2-4, 6}.
	However, the claim seems to perhaps suggest some type of local causal explanation metric, which is made more clear by Plumb. See Plumb [P.3] Eq. (1) “causal local explanation metric”; [P.5]. Plumb is directed to xai/causal learning thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use Plumb’s causal local explanation metric in combination with the motivation being “the local explanation is not trying to find causal structure in the data, but in the model’s response. This makes the problem feasible because we can freely manipulate the input and observe how the model’s response changes” (Plumb [P.3 ¶4-5]).

With respect to claim 6, the combination of Merrill, Casalicchio, Yoon and Plumb teaches the method of claim 5, wherein 
	the local explanation provides an understanding of how possible changes to an instance's feature values adjust or shift an expected result or projected outcome {Plumb [P.3] local explanation causal metric being fairly intuitive hence the name local explanation, described so as to “observe how the model’s response changes” with features being perturbed; [P.5] choosing d feature sorting}.

With respect to claim 7, the combination of Merrill, Casalicchio, Yoon and Plumb teaches the method of claim 5, wherein 
a first threshold is determined and the local explanation provides an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond the first threshold {Merrill [0190] “identifying features having decomposition values (in the generated decompositions) above a threshold” is feature value threshold}. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize Merrill’s feature value threshold with Plumb’s local explanation such as by validation accuracy as applying known techniques to known methods to yield predictable results and/or as using “local training distribution and the best d features”. Doing so would lead to a decrease in bias (Plumb [P.4 ¶4] or Merrill [0039]).

With respect to claim 8, the combination of Merrill, Casalicchio, Yoon and Plumb teaches the method of claim 5, wherein 
in response to understanding how the machine learning model behaves in the first instance, the machine learning model is tuned to select outcomes that best suit an expected result in a first set of instances {Merrill [0208] “tune parameters that control the tradeoff between performance and accuracy… tunable parameter E which specifies the difference between model decompositions after which the model evaluation” is parameter tuning for model evaluation. The parameter tuning is noted throughout, e.g., [0035], [0135], [0192, 95]}.

With respect to claim 9, the combination of Merrill, Casalicchio, Yoon and Plumb teaches the method of claim 8, wherein 
	the machine learning model is tuned by adjusting instances that demand changes to the fewest number of features or instances with a least amount of change to the most important features of the machine learning model {Merrill [0227] “performs optimal grid refinement techniques by computing and comparing higher- and lower-order accurate representations… a lower bound on the error is set” wherein optimization with bounded error imparts claimed functionality and sampling of distribution is performed to achieve greater fidelity [0203]}.

With respect to claim 10, the combination of Merrill, Casalicchio, Yoon and Plumb teaches the method of claim 5, wherein 
	one or more readable reason codes for one or more sets of features or instances of the machine learning model are generated to explain how the machine learning model derives a prediction in the first instance {Merrill [0137] “reason codes” described for mapping decomposition of the models, wherein model decomposition comprises prediction and features}.

Claim 14 is rejected for the same rationale as claims 6-8.
Claims 15 and 20 are rejected for the same rationale as claim 5.








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tharrington et al., US Patent No 10,510,022B1 “Machine Learning Model Feature Contribution Analytic System” SAS discloses Provisional 62/774,593 based on “HyperSHAP” with batch and feature selection which reads on the amendment.
Zaeri-Amirani et al., “A Feature Selection Method Based on Shapley Value to False Alarm Reduction in ICUs, A Genetic-Algorithm Approach” discloses per title.
van der Zon et al., “ICIE 1.0: A Novel Tool for Interactive Contextual Interaction Explanations” illustrates GUI interactive tool with screenshots, Shapley modeling and financial application see Figs 1 and 4, [P.86, 89].













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124